Order filed May 27, 2021.




                                      In The

                      Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00933-CR
                                  ____________

                  ANGEL HUMBERTO GARCIA, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 208th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1566111

                      CONTINUING ABATEMENT ORDER

      Appellant was represented by appointed counsel on appeal. On July 28,
2020, we ordered the trial court to hold a hearing to determine why counsel has not
filed a brief in this matter. The trial court held a hearing on January 11, 2021 and
forwarded us a copy of the record. During that hearing, the trial court allowed
appellant’s counsel to withdraw. However, the trial court did not appoint new
counsel for appellant. Accordingly, we enter the following order.

      We order the trial court to appoint new appellate counsel for appellant. The
trial-court clerk shall prepare, certify, and file a supplemental clerk’s record
containing any orders permitting counsel to withdraw and appointing new counsel
to the clerk of this court. The supplemental clerk’s record, if any, shall be filed
within 15 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental clerk’s record is filed in this court.

                                        PER CURIAM


Panel Consists of Justices Wise, Jewell, and Spain.